February 9 2016


                                        DA 15-0042
                                                                                          Case Number: DA 15-0042

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        2016 MT 31N



IN THE MATTER OF

T. A. D.,

         A Youth.


APPEAL FROM:          District Court of the Ninth Judicial District,
                      In and For the County of Pondera, Cause No. DJ 14-03
                      Honorable Robert G. Olson, Presiding Judge


COUNSEL OF RECORD:

               For Appellant:

                      Colin M. Stephens, Smith & Stephens, P.C.; Missoula, Montana

               For Appellee:

                      Timothy C. Fox, Montana Attorney General, Jonathan M. Krauss,
                      Assistant Attorney General; Helena, Montana

                      MaryAnn D. Ries, Pondera County Attorney; Conrad, Montana



                                                  Submitted on Briefs: January 13, 2016

                                                             Decided: February 9, 2016


Filed:

                      __________________________________________
                                        Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     T.A.D. appeals from a dispositional and restitution order from the Ninth Judicial

District Court, Pondera County.     T.A.D. argues that his right to confront witnesses

against him, as guaranteed under the U.S. and the Montana Constitutions, was violated

during the restitution hearing. This case is a companion to a simultaneous delinquent

youth proceeding that arose from the same facts, and was appealed on similar grounds.

See In re D.G.J., 2015 MT 347N, __ Mont. __, __ P.3d __. We affirm.

¶3     The facts of this matter, arising out of a series of vehicular break-ins and thefts,

are set forth in In re D.G.J., ¶¶ 3-4. The State filed petitions against both involved

youths, seeking to name them as delinquent youths on the grounds that their actions, if

committed by an adult, would constitute criminal offenses. The Petition alleged that

T.A.D. had perpetrated conduct which would constitute felony Theft by Accountability,

in violation of §§ 45-2-301 and 45-6-301, MCA (2013), misdemeanor Criminal Trespass

to Vehicles by Accountability, in violation of §§ 45-2-301 and 45-6-202, MCA (2013),

and misdemeanor Theft by Accountability, in violation of §§ 45-2-301 and 45-6-301,

MCA (2013). After the parties reached an agreement on the charges, the State dismissed
                                            2
the felony Theft count, and T.A.D. entered a no contest plea to each of the two

misdemeanor counts. The youth court accepted the no contest pleas and conducted a

disposition and restitution hearing.

¶4     At the hearing, only one victim of the thefts was present to give in-court testimony

concerning restitution. The Chief of Police for the City of Conrad, Gary Dent (Dent),

gave testimony and compiled a list of the values of the items taken from the victims.

Dent testified that he had prepared the list by finding values of the stolen items in the

police reports, and from talking to the victims themselves. Counsel for both youths

raised wholesale continuing objections to Dent’s testimony, citing “best evidence,

hearsay, confrontation,” which the youth court overruled. Ultimately, the youth court

placed T.A.D. on probation until age 18 and imposed joint and several liability on the two

youths for restitution in the amount of $888, which was substantially less than the victims

had requested. T.A.D. appeals.

¶5     T.A.D. argues that because the actual victims did not testify about the value of the

stolen goods, the valuation provided by Dent violated his right to confront and

meaningfully cross examine witnesses, as guaranteed by the U.S. and the Montana

Constitutions. A prerequisite for review by the Court requires that an argument have

been properly preserved for appeal. See In re Transfer Territory from Poplar Elementary

Sch. Dist. No. 9 to Froid Elementary Sch. Dist. No. 65, 2015 MT 278, ¶ 13, 381 Mont.
145, __ P.3d __. To properly preserve an issue for appeal, the party objecting has an

“obligation . . . to make the basis and grounds for his objection clear to the court.”
                                            3
State v. Weeks, 270 Mont. 63, 85, 891 P.2d 477, 490 (1995). “We will not reverse a

district court when it was not given an opportunity to correct the error alleged. . . .

Broad, general objections do not suffice.” Siebken v. Voderberg, 2015 MT 296, ¶ 19, 381
Mont. 256, 359 P.3d 1073 (citations and quotation marks omitted).            T.A.D.’s trial

counsel’s broad one-word objection of “confrontation” at the restitution hearing failed to

adequately raise the issue before the District Court for preservation of the complex, albeit

well-articulated, constitutional confrontation arguments presented on appeal.

¶6     Further, we note that T.A.D.’s appellate arguments are largely theoretical in that

he does not challenge the restitution amount he was ordered to pay. T.A.D. fails to show

that the amount ordered by the District Court, which was substantially less than requested

by the victims, is excessive or unreasonable. As the State points out, “T.A.D. does not

argue on appeal that the restitution amount was arrived at in an inequitable manner, that

restitution was not ‘appropriate,’ or even that the amount was incorrect given the

evidence presented.”

¶7     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, the case presents a question controlled by settled law or by the clear

application of applicable standards of review.

¶8     Affirmed.

                                                 /S/ JIM RICE


                                             4
We concur:

/S/ PATRICIA COTTER
/S/ BETH BAKER
/S/ LAURIE McKINNON
/S/ JAMES JEREMIAH SHEA




                          5